OPINION BY
PANELLA, J.
Appellant, D.S., a minor, appeals from the Dispositional Order entered on May 27, 2010, by the Honorable David W. Lu-pas, Court of Common Pleas of Luzerne County.1 We affirm.
*1203For a recitation of the facts and procedural history of this case, we direct the reader to Judge Lupas’s 1925(a) opinion. See Trial Court Opinion, 12/28/10, at 1-3 (unnumbered).
On appeal, D.S. challenges the Disposi-tional Order entered by the trial court following several probationary violations. D.S. claims, inter alia, that a less restrictive placement would better serve his immediate mental health needs and rehabilitation. Appellant’s Brief, at 2.
The Juvenile Act grants broad discretion to the court in disposition. In the Interest of A.D., 771 A.2d at 53 (citing 42 Pa.C.S.A. §§ 6341, 6352; In re Love, 435 Pa.Super. 555, 646 A.2d 1233 (1994)). This Court will not disturb a disposition absent a manifest abuse of discretion. Love, 646 A.2d at 1238. The purpose of the Juvenile Act is as follows:
Consistent with the protection of the public interest, to provide for children committing delinquent acts programs of supervision, care and rehabilitation which provide balanced attention to the protection of the community, the imposition of accountability for offenses committed and the development of competencies to enable children to become responsible and productive members of the community.
42 Pa.C.S.A. § 6301(b)(2). “This section evidences the Legislature’s clear intent to protect the community while rehabilitating and reforming juvenile delinquents.” In the Interest of J.C, 751 A.2d at 1181.
In re L.A., 853 A.2d 388, 394 (Pa.Super.2004).
With the above standard of review in mind, we have examined the certified record, the briefs of the parties, the trial court’s opinion, and the applicable law, and we find that the trial court ably addressed the issues presented on appeal. Accordingly, we affirm on the basis of the trial court’s well-written memorandum opinion. See Trial Court Opinion, 12/28/10.
Order affirmed. Jurisdiction relinquished.
COLVILLE, J., files a Concurring Opinion.
SHOGAN, J., files a Dissenting Opinion.
CONCURRING OPINION BY

. We note that although Appellant purports to appeal from an order entered July 1, 2010, this appeal properly lies from the Juvenile Division Court Order entered May 27, 2010. We have amended the caption accordingly.